Exhibit 21.1 Subsidiaries of Registrant Company Name Jurisdiction Domestic Subsidiaries: Birch Nantucket Holding Company, LLC Delaware Newport Domestic International Sales Corporation (inactive) California Newport European Distribution Company California Newport Finance Company I, LLC Delaware Newport Finance Company II, LLC Delaware Newport Franklin, Inc. Delaware Newport Government Systems, Inc. (inactive) California Newport Inspection Holdings, Inc. (inactive) Michigan Newport Precision Optics Corporation New York Spectra-Physics Optics Corporation (inactive) California Unique Equipment Co. (inactive) Arizona Foreign Subsidiaries: Hilger Analytical Limited (indirect; inactive) United Kingdom Hilger Crystals Limited (indirect) United Kingdom Micro Controle Finance Holding 1 (indirect) France Micro Controle Finance Holding 2 (indirect) France Micro Controle Holdings Ltd. (inactive) United Kingdom Micro Controle Italia S.r.l. (inactive) Italy Micro Controle Ltd. (indirect; inactive) United Kingdom Micro Controle Spectra-Physics S.A.S. France Micro Controle UK Ltd. (indirect; inactive) United Kingdom MRSI Asia Pte. Ltd. Singapore MRSI Europe, B.V. Netherlands Newport Corporation (Barbados) SRL (inactive) Barbados Newport Instruments Canada Corporation Canada Newport Spectra-Physics B.V. Netherlands Newport Spectra-Physics GmbH (indirect) Germany Newport Spectra-Physics Ltd. United Kingdom Newport Opto-Electronics Technologies (Wuxi) Company Limited China Spectra-Physics K.K. Japan Spectra-Physics Lasers Limited (indirect; inactive) United Kingdom Spectra-Physics Limited (indirect; inactive) United Kingdom
